Title: From George Washington to Arthur St. Clair, 22 August 1781
From: Washington, George
To: St. Clair, Arthur


                        Dear Sir

                            Head Quarters Kings Ferry Augt 22d 1781
                        
                        I have to request you immediately to assemble all the Recruits in the State of Pennsilvania at their
                            respective places of Rendesvous, where they may be properly equiped to march on the shortest notice to the Southward; and
                            those Recruits that are raised in the State of Delaware, I wish you to inform whoever has the Direction of them, that they
                            assemble at Wilmington, and be in the utmost rediness, so as to march when they receive amy further orders. I am Dear Sir,
                            Your Most Obedt Humble Servant
                        
                            Go: Washington
                        
                    